Citation Nr: 0620230	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right inguinal 
hernia.

4.  Entitlement to service connection for a mental 
disability, to include major depressive disorder.

5.  Entitlement to an initial increased disability evaluation 
for obstructive sleep apnea higher than 30 percent prior to 
July 18, 2003.

6.  Entitlement to an initial increased disability evaluation 
for obstructive sleep apnea higher than 50 percent after July 
18, 2003.

7.  Entitlement to an initial increased disability evaluation 
for gastroesophageal reflux disease (GERD) superimposed on 
hiatal hernia, currently evaluated as 10 percent disabling.
8.  Entitlement to an initial increased disability evaluation 
for a left knee loose body, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an initial compensable disability 
evaluation for lichen simplex chronicus of the left leg.

10.  Entitlement to an initial compensable disability 
evaluation for sinusitis.

11.  Entitlement to an initial compensable disability 
evaluation for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Chicago Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

It is necessary to clarify the issues on appeal.  The 
February 2002 rating decision on appeal granted entitlement 
to service connection for sleep apnea and awarded a 30 
percent disability evaluation.  Subsequently and during the 
course of this appeal, in September 2004, the RO granted an 
increase for sleep apnea from 30 percent to 50 percent 
disabling, effective on July 18, 2003.  Since the veteran was 
granted an increase during the course of his appeal, the 
Board will address whether he was entitled to a disability 
evaluation higher than 30 percent prior to July 18, 2003, as 
well as whether he is entitled to a disability evaluation 
higher than 50 percent from July 18, 2003.  See AB v. Brown, 
6 Vet. App. 35 (1993) (After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  Therefore, the issues on 
appeal have been rephrased as shown above.

The veteran also filed a claim for a lung disability, to 
include asthma, in May 2003.  This claim was denied in a 
rating decision dated in December 2003.  The veteran did not 
appeal this issue and it is therefore not before the Board.

The issues of entitlement to increased disability ratings for 
GERD, left knee disability, lichen simplex chronicus of the 
left leg, sinusitis and left inguinal hernia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability is not the result of a 
disease or injury in service.

2.  The veteran has not been diagnosed with a right inguinal 
hernia.

3.  The veteran's mental disorder is not the result of a 
disease or injury in service.

4.  The veteran has not been diagnosed with a right knee 
disability.

5.  Prior to July 18, 2003 the veteran's sleep apnea was 
productive of persistent day-time hypersomnolence.

6.  As of July 18, 2003, the veteran's sleep apnea required 
the use of a breathing assistance device, i.e. a continuous 
airway pressure (CPAP) machine.  The veteran does not suffer 
from chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, nor does he require a 
tracheostomy.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A right inguinal hernia was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  A mental disorder, to include major depressive disorder, 
was not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2005).

4.  A right knee disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

5.  The criteria for a disability evaluation in excess of 30 
percent for sleep apnea were not met prior to July 18, 2003.  
38 U.S.C.A. §§ 1110, 1155 (West Supp. 2005); 38 C.F.R. §§  
4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2005).

6.  The criteria for a disability evaluation in excess of 50 
percent for sleep apnea were not met after July 18, 2003.  
38 U.S.C.A. §§ 1110, 1155 (West Supp. 2005); 38 C.F.R. §§  
4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated October 1979 through March 1997; prior 
rating decisions; the veteran's contentions; the VA 
examination reports; VA records for outpatient treatment; 
private medical records; and lay statements.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

I.  Low Back Disability

The veteran contends that his current low back disability is 
the result of a disease or injury sustained while on active 
duty in the United States Navy.  

The veteran's service entrance examination was normal.  In 
February 1988, the veteran was treated for low back pain with 
paraspinous muscle spasm.  In January and February 1993 the 
veteran complained of low back pain.  In May 1996, the 
veteran was seen with complaints of back spasms and he was 
diagnosed with mechanical low back pain.  In September 1996 
the veteran was diagnosed with a low back strain.  Mechanical 
low back pain was noted in October 1996.  Thus, the veteran 
has satisfied the requirement of a disease or injury in 
service.

The veteran submitted medical records from Dr. S. in support 
of his claim dated July 1997 through June 2001.  These 
records contained no pertinent abnormality.

The December 2001 VA orthopedic examination report noted that 
the veteran complained of severe low back spasms that may 
last from seven to 10 days.  These were usually related to 
long standing over two to three hours, occurring several 
times per year.  X-rays of the lumbar spine were normal and 
there was no evidence of any lack of endurance or lack of 
coordination.

MRI of the lumbar spine dated in June 2003 found mild 
circumferential disc bulges and posterior annular tears at 
L4-L5 and L5-S1.  Facet degenerative changes bilaterally at 
L4-L5 and L5-S1 were also noted.  Thus, the veteran has 
satisfied the requirement of establishing a current 
disability.

An outpatient treatment note dated in August 2003 noted that 
the veteran suffered from chronic low back pain due to mild 
degenerative joint disease and also at L5-S1 there were mild 
posterior annular tears with some disc bulges that could be 
due to an old trauma, though it was unclear.

In March 2005, the veteran was provided with a second VA 
orthopedic examination.  He was diagnosed with recurrent low 
back pain and it was noted that his current MRI findings were 
consistent with his age.  The veteran had mild degenerative 
disc disease of the lumbar spine that appeared to be 
secondary to his age.  The examiner noted that a direct 
connection between the current state of the veteran's lumbar 
spine and that of the many years prior when the veteran 
complained of low back pain when standing at ease on active 
duty could not be made.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds that the 
March 2005 VA examination is the most persuasive.  The 
examiner had the opportunity to review the veteran's claims 
folder in its entirety and found that his disability was not 
related to service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Though the 
August 2003 outpatient treatment note indicated a possible 
nexus between the veteran's current low back disability and 
his time in service, the evidence does not support that 
contention.  The veteran's service medical records do not 
indicate that he suffered from any trauma to the low back in 
service.  Additionally, statements such as the veteran's 
current disability "could be" related to an old trauma are 
speculative and inconclusive.  Therefore, the Board affords 
the March 2005 VA examination more weight and finds that a 
nexus between service and current disability is not supported 
by the evidence of record.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
low back disability must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).

II.  Right Inguinal Hernia

The veteran contends that he currently suffers from residuals 
of a right inguinal hernia, due to a disease or injury in 
service.

Review of the veteran's service medical records reveal that 
the veteran underwent a left inguinal hernia operation during 
service, for which he has already been granted service 
connection.  Though the veteran contends that he also had 
surgery for a right inguinal hernia in service, that 
allegation is patently false.  Treatment records associated 
with the claims folder clearly indicate that the veteran's 
right inguinal hernia operation took place in 2000, clearly 
not in service.  Thus, the veteran has failed to establish 
that he suffered from a disease or injury in service.

The December 2001 VA general examination report noted that 
the veteran reported that he had right hernia surgery in 
1980.  A three inch scar on the right groin area, with a 
darker complexion, nonadherent to the underlying tissue and 
nontender was noted.  As noted above, the evidence of record 
establishes that the veteran's right inguinal hernia surgery 
was performed in 2000.  In Black v. Brown, 5 Vet. App. 177, 
180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  This notation was clearly unsupported 
history provided by the veteran.  Additionally, the veteran 
was not diagnosed with a current disability.
In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed right inguinal hernia, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

III.  Mental Disability

The veteran contends that his current major depressive 
disorder is the result of his time in service.

The veteran's service medical records are negative for any 
treatment for a mental disorder.

In the December 2001 VA mental disorders examination report, 
the examiner noted that the veteran showed the symptomatology 
of recent onset depression, which began in the fall of 2001.  
The examiner noted that the timing of the veteran's 
depression negated a connection to his tenure in service.  
Although the veteran served aboard a ship in the combat 
theater, he reported having no combat experience or other 
traumatic events in his life history.  The veteran has been 
afflicted with several physiological impairments, such as 
weak knees, digestive problems and now his recent depressive 
symptoms.  Due to the lack of symptomology while in service, 
his current state of depression could not be directly linked 
to his military service.  

Although the veteran has provided a current disability, there 
is no evidence of mental problems in service and a medical 
nexus could not be established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

IV.  Right Knee Disability

The veteran contends that he currently suffers from residuals 
of a right knee disability due to a disease or injury in 
service.

Though there was indication of a right knee injury during 
service, the VA orthopedic examination conducted in December 
2001 noted that the right knee was totally negative with no 
objective findings on examination and no disability was 
noted.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed right knee disability, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  Despite any in-service complaints 
regarding the right knee, the veteran must have a current 
chronic disability in order for service connection to be 
granted.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  See Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  See Fenderson, 12 Vet. App. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

The veteran's service-connected sleep apnea is evaluated 
under Diagnostic Code 6847.  The regulations establish a 
general rating formula for the respiratory system.  See 
38 C.F.R. § 4.97 (2005).  A noncompensable rating is assigned 
for obstructive, central and mixed sleep apnea syndrome that 
is asymptomatic but with documented sleep disorder breathing.  
A 30 percent rating is assigned for persistent day-time 
hypersomnolence.  A 50 percent rating requires the use of a 
breathing assistance device such as continuous airway 
pressure (CPAP) machine.  A 100 percent rating is assigned 
for chronic respiratory failure with carbon dioxide retention 
or cor pulmonale, or; requires a tracheostomy.

Rating higher than 30 percent

When the veteran's claim for an increase was pending, the 
veteran was prescribed a CPAP machine for his sleep apnea on 
July 18, 2003.  It was as of that date that the RO 
subsequently assigned a 50 percent rating.  The evidence 
associated with the claims folder prior to the July 18, 2003 
assignment of the 50 percent disability rating consisted of 
VA outpatient treatment records, private treatment records, 
VA examinations and lay statements.  VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).  

Prior to July 18, 2003, an uvulopalatopharyngoplasty was 
performed for obstructive sleep apnea in November 1995.  Very 
mild obstructive sleep apnea was noted per nocturnal 
polysomnogram in July 1996.  Reports from Dr. S. dated July 
1997 through June 2001 included findings of obstructive sleep 
apnea.  The VA examination report dated in December 2001 
noted the veteran's complaints of shortness of breath on 
exertion and occasional shortness of breath on climbing 
stairs.  He reported that he woke up during the night 
sometimes feeling short of breath, approximately three times 
per week.  He complained of snoring at night and that he had 
stopped breathing at night.  When he wakes in the morning he 
does not feel refreshed.  He reported day-time tiredness, 
weakness and sleepiness that require multiple naps.  He 
stated that after his surgery he did not want to use the CPAP 
machine and was not on any additional treatment.

The objective clinical evaluation noted that the veteran did 
not appear to be in any distress.  Rate of respiration was 16 
and the chest was clear to auscultation bilaterally.  There 
were no crackles, wheezes or rhonchi.  There was no edema or 
the extremities and pulmonary function testing revealed post-
bronchodilator findings which were interpreted as being 
within normal limits.

The evidence does not support a finding of a higher 
disability evaluation prior to July 18, 2003.  VA outpatient 
treatment records indicate that on that date the veteran 
received a CPAP machine to aid his breathing.  Prior to that 
date, there was no evidence that the veteran was receiving 
additional treatment for his sleep apnea.  In accordance with 
the rating schedule, the use of a CPAP machine entitles the 
veteran to a higher disability rating of 50 percent.  For the 
reasons given above, the evidence before July 18, 2003 showed 
symptomatology consistent with the previously-assigned 30 
percent rating.

Rating higher than 50 percent

The evidence dated since the assignment of the 50 percent 
rating consists of VA outpatient treatment records, VA 
examinations and lay statements.  See Hazan, supra.

After July 18, 2003, the veteran participated in a general VA 
examination later in July 2003.  The veteran complained of 
shortness of breath and feeling tightness in his chest with 
coughing on a daily basis.  He noted that his symptoms were 
usually mild and went away on their own without him having to 
do any intervention.  Upon objective examination it was noted 
that his lungs were clear to auscultation bilaterally with no 
wheezes or rhonchi.  The veteran was diagnosed with asthma.

In a pulmonary clinic treatment note dated in February 2004, 
it was noted that the veteran was unable to use his CPAP 
machine regularly and also that he felt tired and sleepy 
during the day.  It was noted that his obstructive sleep 
apnea was still moderate with no improvement despite 
vulvupalatopharynostomy and CPAP.  The veteran was then 
switched to a CPAP nasal pillow.

The veteran participated in a VA pulmonary examination in 
June 2004, where it was noted that the veteran claimed to be 
sleeping well after using the CPAP nasal pillows and he 
denied daytime hypersomnolence and hypersomnolence during 
driving.  He had more energy upon waking up from sleep in the 
morning.  He denied any coughing, purulent sputum production 
or fever.  There was no recent CPAP adjustment.  The 
examiner's assessment was sleep apnea presently asymptomatic 
that appeared to be clinically resolved with current CPAP 
setting.

The medical evidence of record after July 18, 2003 does not 
support a finding that the veteran has suffered chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or; requires a tracheostomy.  Therefore, a higher 
rating for this time period is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for sleep apnea must be denied.  See 38 U.S.C.A 
§5107 (West Supp. 2005).

IV.  Duties to Notify and Assist

With respect to the veteran's service connection claims and 
his increased rating claim for sleep apnea, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claims, a 
letter dated in July 2001 fully satisfied the duty to notify 
provisions.  Additionally, the May 2004 letter fully 
satisfied the duty to notify provisions for the increased 
rating claim for sleep apnea.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  No further notice is 
needed as to any disability rating or effective date matters.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
claims for service connection are being denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

With respect to the claim for higher initial evaluations for 
sleep apnea, the issue of any section 5103(a) notice does not 
apply.  As set forth in Dingess, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven." Id at ___ slip op. at 21. The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provisions is no longer applicable. Id.  After an 
appellant has filed a Notice of Disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A.  Id.  In this case, because the veteran's claim for 
service connection for sleep apnea was granted, i.e., proven, 
and he was assigned initial disability ratings and initial 
effective dates, section 5103(a) notice was no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and an effective date, because the claim 
had already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial. See id. at 
__, slip op. at 24; see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (Vet. App. 1991) (determining that a remand would 
"unnecessarily [impose] additional burdens on the [Board] 
and [regional office] with no benefit flowing to the 
veteran.").   

As discussed above, the RO did assign a staged rating for the 
sleep apnea disorder pursuant to Fenderson, and the Board has 
continued a staged rating.  Even if an argument could be made 
that notice pursuant to Dingess was required with respect to 
the effective date assigned for the staged rating, the fact 
is that such a procedural defect is cured in the 
circumstances of this case.  The RO made it clear that the 
higher rating was awarded from the date the medical evidence 
showed the veteran required use of airway pressure machine.  
A May 2004 letter was sent to the veteran informing him that 
he needed to submit evidence showing the service-connected 
disability had worsened.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the staged 
rating claim, the purpose of the VCAA notice was not 
frustrated and the veteran was not prejudiced by the defect 
in the VCAA notice, even if it were to apply to this claim. 

The veteran's service medical records and private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran was also accorded VA examinations 
in December 2001 and March 2005.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected sleep apnea since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The June 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right inguinal hernia 
is denied.

Entitlement to service connection for a mental disability, to 
include major depressive disorder is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an initial increased disability evaluation for 
obstructive sleep apnea higher than 30 percent prior to July 
18, 2003 is denied.

Entitlement to an initial increased disability evaluation for 
obstructive sleep apnea higher than 50 percent after July 18, 
2003 is denied.


REMAND

After a thorough review of the claims folder, the Board has 
determined that additional development must be accomplished 
prior to further adjudication on the veteran's remaining 
claims. 

Initially, the Board notes that the veteran has not been 
provided notice of VA's duties to notify and assist with 
regard to his remaining increased rating claims.  The letter 
provided to the veteran in July 2001 provided the veteran 
with service connection language only.  Additionally, the 
veteran must be afforded new VA examinations for his service 
connected disabilities.  Although the veteran had 
examinations for his conditions in December 2001, the duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  See Green v. Derwinski, 
1 Vet. App. 121 (1991).  

Under the circumstances described above, additional 
development of the veteran's claims must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
current caselaw.  

2.  The veteran should be afforded VA 
examinations to determine the nature 
and severity of his service-connected 
disabilities, to include GERD 
superimposed on hiatal hernia, left 
knee disability, lichen simplex 
chronicus of the left leg, sinusitis 
and left inguinal hernia.  The claims 
folder should be provided to the 
examiners for review in conjunction 
with the examinations.  The examiners 
should provide diagnoses of all 
disorders found.  Such tests as the 
examining physician deems appropriate 
should be performed.  

3.  After the development requested above 
has been completed, the veteran's claims 
folder must be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


